--------------------------------------------------------------------------------

Exhibit 10.1


Dated July 1, 2010




Sevcon Limited


and


Matthew Boyle


Service Agreement




Muckle LLP
Time Central
32 Gallowgate
Newcastle upon Tyne
NE1 4BF

 
 

--------------------------------------------------------------------------------

 

Contents


Clause
 
Page
         
1.
 
Interpretation
 
7
2.
 
Employment
 
10
3.
 
Place of Employment
 
10
4.
 
Main Duties
 
10
5.
 
Duration
 
11
6.
 
Time and Attention
 
12
7.
 
Salary
 
12
8.
 
Recovery of Money Owed
 
13
9.
 
Review
 
13
10.
 
Bonus
 
13
11.
 
Private Medical Health Care
 
14
12.
 
Life Assurance
 
14
13.
 
Pension
 
15
14.
 
Holidays
 
15
15.
 
Holiday Pay on Termination
 
15
16.
 
Sickness
 
16
17.
 
Change of Control
 
16
18.
 
Termination
 
18
19.
 
Property to be Returned on Termination
 
18
20.
 
Payment in Lieu of Notice
 
18
21.
 
Garden Leave
 
19
22.
 
Post-termination Restrictions
 
21
23.
 
Confidentiality
 
21
24.
 
Resignation
 
21
25.
 
Disciplinary and Grievance Procedures
 
21
26.
 
Data Protection
 
22
27.
 
Notices
 
22
28.
 
Collective Agreement
 
22
29.
 
Intellectual Property Rights
 
22
30.
 
Entire Agreement and Previous Contracts
 
24
31.
 
Variation
 
24
32.
 
Counterparts
 
24
33.
 
Third Party Rights
 
24
34.
 
Governing Law
 
25


 
 

--------------------------------------------------------------------------------

 

Parties


(1)
Sevcon Limited incorporated and registered in England and Wales with company
number 500106 with its registered office is at Kingsway South, Gateshead, Tyne
and Wear, NE11 0QA, U.K. (Company); and

(2)
Matthew Boyle of 9 Park Drive, Hepscott Park, Stannington, Northumberland, NE61
6QA, U.K. (Director).

 
It is agreed
 
1.
Interpretation

 
1.1
The definitions in this clause apply in this Agreement:

 
Appointments
 
the Director's appointments to roles within a Group Company;
Board
 
the board of directors of TOS and (except when used in the definition of “Change
of Control”) includes any committee of the Board duly appointed by it;
Business
Capacity 
 
the business of any Group Company;
as agent, consultant,  director, employee, owner, partner, shareholder or in any
other capacity provided that the Director may hold an investment by way of
shares or other securities of not more than 5% of the total issued share capital
of any company that is listed or dealt in on a recognised stock exchange;
the chairman of the Board;
Chairman
 
Change of Control
the occurrence of any of the following events:
(i) any person (other than TOS, any trustee or other fiduciary holding
securities under an employee benefit plan of any Group Company, or any
corporation owned directly or indirectly by the stockholders of TOS in
substantially the same proportion as their ownership of stock in TOS) is or
becomes the beneficial owner, directly or indirectly, of securities of TOS
representing 50% or more of the combined voting power of the then outstanding
securities of TOS (other than as a result of acquisitions of such securities
from TOS;
(ii)           individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director hereafter whose election, or
nomination for election by the TOS stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of TOS) shall be, for purposes of this
Agreement, considered to be a member of the Incumbent Board;


 
 

--------------------------------------------------------------------------------

 
 

 
(iii)           the consummation of a merger, share exchange or consolidation of
TOS or the Company with any other corporation (each, a “Business Combination”),
other than (A) a Business Combination that would result in the voting securities
of TOS outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of another
entity) beneficial ownership, directly or indirectly, of a majority of the
combined voting power of TOS or the surviving entity (including any person that,
as a result of such transaction, owns all or substantially all of the assets of
TOS either directly or through one or more subsidiaries) outstanding immediately
after such Business Combination or (B) a merger, share exchange or consolidation
effected to implement a recapitalization of TOS (or similar transaction)
following which no person is or becomes the beneficial owner of 50% or more of
the combined voting power of then outstanding securities of TOS; or
(iv)           the consummation of the sale or other disposition by TOS of all
or substantially all of the assets of TOS, but excluding the sale or spin-off of
a product line, business unit or line of business if the remaining business is
significant;
and, for purposes of this definition of “Change of Control,” “person” shall have
the same meaning as when used in Sections 13(d) and 14(d) of the United States
Securities Exchange Act of 1934, and “beneficial owner” shall have the same
meaning as when used in Rule 13d-3 under that Act.
Compensation Committee
such committee of the Directors of TOS as shall have responsibility for
determining remuneration from time to time;
Confidential Information
Information in whatever form (including, without limitation, in written, oral,
visual or electronic form or on any magnetic or optical disk or memory and
wherever located) relating to the business, products, affairs and finances of
any Group Company for the time being confidential to any Group Company and trade
secrets including, without limitation, technical data and know-how relating to
the business of any Group Company or any of their suppliers, clients, customers,
agents, distributors, shareholders or management, including (but not limited
to):
the formulae, processes, research projects or other technical data of any Group
Company;
the identities of the customers and potential customers of, or suppliers and
potential suppliers to, any Group Company (collectively, “Business Partners”)
and any other information obtained by any Group Company in relation to any
Business Partner;
new products or services to be sold or supplied or proposed to be sold or
supplied by any Group Company;
any Group Company’s pricing policies and private terms of business relating to
its suppliers and customers;
any systems, methods or other computer software developed and sold by any Group
Company;
the dealings or transactions or other business affairs of any Group Company, its
finances or management accounts;
any information which any Group Company has access to only by virtue of a duty
of confidence to any third party; and
any information relating to the private affairs or personal details of any
employee, shareholder, director, supplier or customer or prospective customer of
any Group Company;
whether or not such information (if in anything other than oral form) is marked
confidential;

 
 
 

--------------------------------------------------------------------------------

 
 
Customer
any firm, company or person who, during the 36 months prior to Termination, was
a customer of or in the habit of dealing with any Group Company;
Employment
the employment of the Director by the Company on the terms of this Agreement;
Garden Leave
any period during which the Company has exercised its rights under clause 21;
Group Company
the Company, any company of which it is a Subsidiary (its holding company) and
any Subsidiaries of the Company or of any such holding company;
Intellectual Property Rights
patents, rights to inventions, trade marks, service marks, trade names, brand
names, domain names, database rights, copyright and related rights, rights in
designs and any applications in respect of the same, know-how, confidential
information and all or any other intellectual property rights whether or not
registered or capable of registration subsisting in any part of the world
together with any or all goodwill relating to or attaching to those rights;
Invention
any invention, idea, discovery, development,   innovation or improvement made by
the Director either alone or with any other person whether patentable or
unpatentable or capable of registration whether or not arising as a result of
the Director’s normal duties or as a result of work conducted by the Director
during his normal working hours;
Pre-Contractual Statement
any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
Agreement or not) relating to the Employment other than as expressly set out in
this Agreement;

 
 
 

--------------------------------------------------------------------------------

 


Salary
the sum payable to the Director under clause 7.1;
Subsidiary
Termination
in relation to a company (a holding company) means a subsidiary (as defined in
section 1159 of the Companies Act 2006) and any other company which is a
subsidiary (as so defined) of a company which is itself a subsidiary of such
holding company;
the termination of the Director's Employment or Appointments howsoever caused
(including, without limitation, termination by the Company in repudiatory breach
of contract);
TOS
Tech/Ops Sevcon, Inc. of 155 Northboro Road, Southborough, MA 01772, United
States of America;
 

 
1.2
The headings in this Agreement are inserted for convenience only and shall not
affect its construction.



1.3
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.



1.4
A reference to one gender includes a reference to the other gender.



2.
Employment



2.1
The Company will employ the Director as Managing Director of the Company.



3.
Place of Employment



3.1
The Director shall be based at the Company’s premises situated at Kingsway, Team
Valley, Gateshead (the “Headquarters”) but the Company reserves the right to
require the Director to travel on the business of the Company or any Group
Company and to carry out his duties at any other location for any period of time
which the Company or TOS shall from time to time determine, save that the
Director shall not be required to work outside the UK for a consecutive period
in excess of 3 weeks and for more than 3 months in any consecutive period of 12
months. If as determined by the Board it is in the interests of the Group having
regard to the needs of the business of the Group at that particular time and for
the foreseeable future, the Director may, notwithstanding the provisions of this
clause 3.1 and clause 17.3, choose to alter his place of employment to the
business premises of TOS in the USA or such other place as is reasonable.  In
the event that the Director exercises this option, the Company will pay his
reasonable expenses in relocating to the USA.



4.
Main Duties



4.1
Any oral instructions or written descriptions of the Director’s job, duties and
responsibilities should serve as a guide to the major areas for which the
Director will be accountable.  Because of the changing nature of the business
the obligations on the Director will inevitably vary and develop.  The Company
reserves the right at any time during the Employment on reasonable notice to
require the Director to undertake any duties in addition to his duties as
Managing Director, which fall within his capabilities and are commensurate with
the Director’s position as Managing Director and with the Director's
Appointments.  The Director will report to the Board through the Chairman as
appointed from time to time.


 
 

--------------------------------------------------------------------------------

 


4.2
The Director agrees to act in the best interests of the Company and any Group
Company at all times and to put the Group Companies’ financial interests before
his own.



4.3
In addition to his appointment as Managing Director, the Director may be
required by the Board for any period covered by this Agreement and without being
entitled to further remuneration:



 
4.3.1
to act as an officer or director of any Group Company or hold any other
appointment or office as nominee or representative of any Group Company; and



 
4.3.2
to carry out all or any duties under this Agreement on behalf of any Group
Company.

 
4.4
The Director will at all times promptly give the Board through the Chairman as
appointed from time to time (in writing if requested) all information,
explanations and assistance that the Board may require in connection with the
business or affairs of any Group Company and his Employment.



4.5
The Director shall abide by his fiduciary duties to any Group Company of which
he is an officer or director and not do anything that would cause him to be
disqualified from acting as an officer or director.



4.6
If during the Agreement the Director ceases to be a director of any Group
Company (otherwise than by reason of his death, resignation or disqualification
pursuant to the articles of association of the relevant Group Company, as
amended from time to time, or by statute or court order) this Agreement shall
continue with the Director as an employee only and the terms of this Agreement
(other than those relating to the holding of the office of director) shall
continue in full force and effect. The Director shall have no claims in respect
of such cessation of office.



5.
Duration



5.1
The Employment with the Company shall continue subject to the provisions for
termination contained in clauses 5.3, 16.2 and 18 unless and until terminated by
the Company giving to the Director not less than 12 months notice in writing, or
the Director giving to the Company not less than 3 months notice in writing, to
terminate the Employment.



5.2
The Director’s continuous employment with the Company commenced on 1 November
1996.



5.3
Notwithstanding the provisions of clause 5.1 this Agreement will expire on the
Director’s 65th birthday subject to the Director’s rights under any applicable
age discrimination legislation.

 
 
 

--------------------------------------------------------------------------------

 


5.4
The Company shall be under no obligation to assign to the Director any powers or
duties or to provide him with any work and the Company may in circumstances in
which the Board reasonably believes that the Director may be guilty of
misconduct or in breach of this Agreement (in order that the circumstances
giving rise to that breach may be investigated) suspend the Director from the
performance of his duties or exclude him from any premises of any Group
Company.  Salary and benefits will continue to be paid during the course of any
period of exclusion or suspension.



6.
Time and Attention



6.1
During the course of this Agreement the Director shall devote such time and
attention to the business of any Group Company as the Board shall from time to
time reasonably require and shall work at such times and for such periods as the
efficient and conscientious discharge of his duties reasonably requires.



6.2
The Director shall at all times and in all respects conform to and comply with
the reasonable directions of the Board and shall not without its prior written
consent, engage in or be otherwise interested in any capacity whatsoever in any
business other than that carried on by any Group Company.



6.3
The Director may not hold any non-executive directorship outside any Group
Company without the prior written consent of the Board.  If such consent is
given the Director shall be entitled to hold no more than one non-executive
directorship at any time.



6.4
Nothing in this Agreement shall preclude the Director from holding or being
otherwise interested in any shares or other securities in any company which is
for the time being quoted on any Recognised Investment Exchange, so long as the
interest of the Director does not, without the prior written consent of the
Board (such consent not to be unreasonably withheld), extend to more than 5% of
the aggregate amount of such securities.



6.5
The Director acknowledges and agrees that for the purposes of the Working Time
Regulations 1998 (as amended) he is a self-managing executive in accordance with
the provisions of Regulation 20.



7.
Salary



7.1
Subject to clause 9 the Company shall pay the Director a salary at the rate of
£175,000.00 per annum (less tax, National Insurance contributions and other
deductions required by law or as the Director may authorise from time to time).



7.2
The Salary shall accrue from day to day and be paid in accordance with Company
practice from time to time directly into such bank account as the Director shall
nominate.



7.3
The Salary shall, unless otherwise agreed in writing, subject to clause 10 be
inclusive of all fees payable to the Director under this Agreement.



7.4
It will be the Director’s responsibility to ensure the Company has his bank
details and it is the Director’s duty to inform the Company of any changes to
his personal details.


 
 

--------------------------------------------------------------------------------

 


8.
Recovery of Money Owed



The Company may recover from the Director any sum which he owes any Group
Company from time to time, including but not limited to any overpayment of the
Salary or any withholding or other tax required to be withheld or paid by such
Group Company with respect to any amount payable or securities issuable to the
Director, by deducting it from any sums payable to the Director (including the
Salary) by the Company whether by way of one deduction or a series of deductions
and the Director authorises the Company to make such deductions as it deems
appropriate after receiving reasonable written notice of the Company's intention
to make any such deduction and the Director agreeing to such deduction.


9.
Review



The Salary shall be reviewed annually and may be increased by such amount as the
Compensation Committee of the Board at its absolute discretion shall think
fit.  There will be no review of the salary after notice has been given by
either party to terminate the Employment.


10.
Bonus



In addition to the Salary the Director shall be entitled to become a member of
the Company's bonus scheme for any particular period if the Compensation
Committee at its absolute discretion considers it appropriate subject to the
rules of the bonus scheme as amended by the Compensation Committee in its
discretion from time to time provided always that participation in a bonus
scheme for any particular period shall not confer any entitlement to
participation in any future bonus scheme.


11.
Private Medical Health Care



11.1
Subject to the Director complying with all reasonable conditions including
medical examinations and subject to the rules of the scheme the Company shall
provide private health insurance for the Director, his wife and his children
under the age of 21 and still in full time education in such manner and amount
as the Board shall at its absolute discretion from time to time determine.



11.2
If the insurance provider refuses for any reason to provide private medical
insurance benefit to the Director or the Director's family the Company shall not
be liable to provide any replacement benefit of the same or similar kind if the
cost of alternative cover is significantly more expensive to the Company.



11.3
The Company reserves the right on reasonable notice and after proper
consultation with the Director to change the provider with whom the policy is
maintained, to change the conditions of the policy (including the basis of cover
or scale or level of benefit) or to discontinue private health insurance
altogether and/or terminate the Director’s cover under any such policy provided
that in the case of such discontinuance or termination, the Company shall have
first used its reasonable endeavours to provide suitable alternative cover for
the Director, his wife and his children under the age of 21 and still in full
time education without significant increase in cost to the Company.


 
 

--------------------------------------------------------------------------------

 


12.
Life Assurance



12.1
Subject to the Director complying with all reasonable conditions including
medical examinations the Director shall be eligible to participate in the
Company’s life assurance scheme for time to time in force subject to the rules
of the scheme and subject to the rules of any related policy of insurance and/or
any applicable HM Revenue & Customs rules.



12.2
If the insurance provider refuses for any reason to provide life assurance
benefit to the Director the Company shall not be liable to provide to the
Director any replacement benefit of the same or similar kind if the cost of
alternative cover is significantly greater for the Company.



12.3
Currently the Company provides cover at the rate of 4 times the Director’s basic
salary.  The Company reserves the right on reasonable notice and after proper
consultation to change the insurance company with which its scheme is
maintained, to change the rules of its scheme (including the basis of cover or
scale or level of benefit), to discontinue life assurance cover altogether
and/or to terminate the Director’s participation in any such scheme provided
that in the case of such discontinuance or termination, the Company shall have
first used its reasonable endeavours to provide suitable alternative cover for
the Director  without significant increase in cost to the Company.  The trustees
of the scheme have discretion as to the ultimate beneficiary of any life
assurance benefit payable under the Company’s life assurance scheme from time to
time in force.



13.
Pension



13.1
The Director shall be entitled to remain a member of the Company pension scheme
of which the Director is a member on the date of this Agreement (the “Pension
Scheme”), on the terms and conditions of the Pension Scheme as set out in the
Pension Scheme rules from time to time in force.   If there is a Change of
Control, the Company shall (without limit of time) ensure that the Director is
provided with a pension scheme providing the Director with benefits which are
the same as or are equivalent to the benefits being provided to the Director
under the Pension Scheme as at the date of this Agreement.


 
 

--------------------------------------------------------------------------------

 


14.
Holidays



14.1
The Director shall in addition to the usual public, statutory or bank holidays
in England and Wales be entitled to 25 (twenty five) working days holiday per
annum paid at the normal basic rate of pay.  Annual holiday entitlement must be
taken within the Company’s holiday year which will commence on the first day of
January in each year.



15.
Holiday Pay on Termination



The Company may at its absolute discretion require the Director to take any
holiday during any period of notice and may require the Director to work out his
notice period in full in order to effect the smooth hand-over or finish any
outstanding work.  Any holiday pay due to the Director on termination of his
Employment will be calculated by deducting holidays already taken from the
amount of holiday accrued in that holiday year to the date of leaving.


16.
Sickness



16.1
In the event of the Director becoming temporarily incapacitated for work due to
sickness or injury the following provisions will apply:



 
16.1.1
the Director will inform the Company without delay of such injury or incapacity
and in respect of periods of absence exceeding five working days will provide
the Company with a certificate of his illness or injury signed by a registered
medical practitioner or such other evidence as the Company shall reasonably
require;



 
16.1.2
for cumulative periods of up to 2 (two) weeks absence (Initial Absence) during
any calendar year the Company will pay to the Director his full salary due under
this Agreement.  Such payment will include any entitlement to statutory sick pay
(SSP);



 
16.1.3
the Company may pay the Director 90% of his full salary due under this Agreement
for up to 11 weeks immediately following the Initial Absence in accordance with
the Company's SSP & Company Sickness Benefit Scheme.



 
16.1.4
for any period in excess of 13 weeks during any calendar year the Company shall
only be obliged to pay the Director his statutory entitlement to SSP.  However,
it may at its absolute discretion elect to pay the Director such sum in addition
to SSP for such period (if any) as it thinks fit.



16.2
If the Director is incapacitated as stated in clause 16.1 for a period or
periods amounting in aggregate to more than 26 weeks in any 52 week period then
the Company may terminate this Agreement by giving the Director six months
written notice.



16.3
If the Director is absent from work because of any injury or condition (physical
or mental and whether or not sustained in the course of his duties) caused
wholly or partly by any act or omission of any person, firm, company or
organisation (other than any Group Company) from whom the Director may be
entitled to recover compensation or damages, any sum paid by the Company to the
Director shall be an interest free loan (subject to the Companies Act 2006 or
other relevant legislation) to the Director repayable immediately by the
Director to the Company on recovery by him of any such damages or compensation
in relation to lost earnings and at no stage shall exceed the sums recovered by
the Director from such third party in relation to lost earnings.


 
 

--------------------------------------------------------------------------------

 


16.4
The Director may at the Company’s expense be required during the course of the
Employment to attend a medical practitioner for the purpose of a medical
examination or test to determine his fitness for continued employment with the
Company.  The Director shall, in so far as is reasonably possible, ensure prompt
delivery of any resulting report to the Company and authorises the Company to
have access to it, subject to the Director’s rights under the provisions of the
Access to Medical Reports Act 1998 (as amended) and the provisions of Part 4 of
the Data Protection Code of Practice.  Any entitlements under clause 16.1.2 will
be conditional on the Director complying with the terms of this clause.



17.
Change of Control



17.1
If there is a Change of Control and, within 12 (twelve) months following the
Change of Control, the Company serves notice to terminate the Employment (other
than for cause in accordance with clause 18), the notice period required from
the Company under clause 5.1 shall increase to 18 months and any payment in lieu
of notice payable under clause 20 shall be calculated by reference to such
increased notice period.



17.2
For the avoidance of doubt such increased notice period shall not extend beyond
the Employee's contractual retirement age (or such later date as may
subsequently be agreed to be the Employee's retirement age) as detailed under
clause 5.3.



17.3
If there is a Change of Control, the Director shall not be required to be based
at any location that is more than 35 miles from his home (as of the date of the
Change of Control).



18.
Termination



18.1
Notwithstanding any other provision of this Agreement, the Company shall be
entitled to terminate the Director’s Employment summarily without giving notice
or making payment in lieu of notice and without being liable to pay the Director
any damages or compensation or remuneration whatsoever, on or after the
occurrence of any of the following events (which may save where the context
otherwise requires occur either in the course of or outside the discharge of his
duties under this Agreement):



 
18.1.1
if the Director commits any act of gross misconduct whether during or outside
the course of his Employment or gross incompetence during the course of his
Employment, in either case if such an act is prejudicial to the interests of any
Group Company;


 
 

--------------------------------------------------------------------------------

 


 
18.1.2
if the Director refuses to carry out any lawful duties reasonably required of
him under this Agreement;



 
18.1.3
if the Director is in fundamental breach of any material provision of this
Agreement which on its own would constitute a repudiatory breach of this
Agreement;



 
18.1.4
if after having received a warning in writing from the Board in respect of poor
performance in relation to notified performance criteria the Director continues
to perform his duties to an unsatisfactory standard;



 
18.1.5
if the Director is adjudicated bankrupt or compounds with his creditors or has a
county court administration order made against him under the County Court Act
1984 or if he is convicted of any criminal offence punishable with at least six
month's imprisonment, whether or not such a sentence is actually imposed or if
he becomes of unsound mind or becomes a patient under the Mental Health Act
1983;



 
18.1.6
fails or ceases to meet the requirements, recommendations or regulations of any
regulatory body whose consent is required to enable the Director to undertake
all or any of his duties under the Agreement;



 
18.1.7
if the Director, without the express written consent of the Board, resigns or
ceases to hold office as a director of the Company or any Group Company of which
he has been appointed a director or if the Director becomes prohibited by law
from being a company director;  or



 
18.1.8
if the Director engages in conduct of a discriminatory nature or commits any act
of harassment of a fellow director or employee of the Company or any Group
Company or any customer, prospective customer or supplier of the Company or any
Group Company whether during the course of his Employment or otherwise.



 
18.1.9
if the Director is guilty of a serious breach of the rules or regulations as
amended from time to time of or any regulatory authorities relevant to any Group
Company or any code of practice issued by the Company (as amended from time to
time), except in the case that such breach is capable of remedy where the
Company will provide the Director with a written notice requiring remedy within
a reasonable period of the date of that notice and in which case, the Company
shall not terminate this Agreement under this clause 18.1.8 until the period set
out in the notice has expired with the breach remaining un-remedied by the
Director.



18.2
The rights of the Company under clause 18.1 are without prejudice to any other
rights that it might have at law to terminate the Agreement or to accept any
breach of this Agreement by the Director as having brought the Agreement to an
end.  Any delay by the Company in exercising its right to terminate shall not
constitute a waiver thereof.


 
 

--------------------------------------------------------------------------------

 


19.
Property to be Returned on Termination



On termination of this Agreement the Director is required to deliver to the
Company before the end of his Employment, or immediately after should his
Employment terminate without notice, all Confidential Information and all
property (including but not limited to papers, documents, keys, disks, diaries,
address books, plans or any other medium for storing information and credit
cards) belonging to any Group Company.  The Director will be required to sign an
undertaking that all such property has been duly returned.


20.
Payment in Lieu of Notice



20.1
The Director agrees that at its absolute discretion the Company may make a
payment of Salary in lieu of the whole or any part of any unexpired period of
notice of termination given by either party.   For the avoidance of doubt this
clause does not give the Director a contractual right to receive a lump sum
payment in lieu of notice (Payment in Lieu). The Payment in Lieu shall not
include any element in relation to:



 
20.1.1
Any bonus or commission payment that might otherwise have been due during the
period for which the Payment in Lieu is made; and



 
20.1.2
Any payment in respect of any holiday entitlement that would have accrued during
the period for which the Payment in Lieu is made; but



 
20.1.3
Shall include a sum equivalent to the fair value of any other benefits of
employment provided under the terms of this Agreement at the date that the
Payment in Lieu is made.



20.2
Where the Company terminates this Agreement other than in accordance with clause
18 and without exercising its option to make a payment in lieu of notice under
clause 20.1 any damages to which the Director may be entitled shall be
calculated in accordance with the common law principles including those relating
to mitigation of loss.



21.
Garden Leave



21.1
Once notice to terminate the Director's Employment has been given by either
party the Company may at any time and for any period(s) suspend the Director
from performing all or any part of his job and/or exclude the Director from
entering any premises of any Group Company provided that the Company shall
continue to pay the Salary and provide the contractual benefits (including any
bonus) due to the Director under this Agreement.  Such suspension shall not
affect the Director’s duties of fidelity and good faith or any of his other
obligations under this Agreement or any other agreement with any Group Company.



21.2
There shall be no obligation on the Company to provide work for the Director :




 
21.2.1
after service of notice to terminate his Employment whether such notice is given
by the Company or the Director or whether either party to this Agreement
otherwise purports to terminate the Director’s Employment;


 
 

--------------------------------------------------------------------------------

 



 
21.2.2
during any period in which the Company is carrying out a bona fide investigation
regarding any acts or defaults by the Director;  or




 
21.2.3
during any period of suspension under clause 21.1.



21.3
Any period spent by the Director on Garden Leave shall count towards the period
for which the restrictions referred to in clause 22 of this Agreement apply.



21.4
During any period of Garden Leave under this clause 21 the Director shall, at
the written request of the Board, immediately resign (without claim for
compensation) from all Appointments or directorships or offices which he may
hold in any Group Company and from any other appointments or offices he holds as
nominee or representative of any Group Company. In the event of his failure to
do so within seven days the Company is irrevocably authorised to appoint some
person in the Director’s name and on his behalf to sign any documents or do
anything that is necessary or desirable to effect such resignation.



22.
Post-termination Restrictions



22.1
In consideration of increased termination notice provisions and in order to
protect the Confidential Information to which he has access as a result of the
Appointments and the goodwill of the Group Companies, the Director covenants
with the Company (for itself and as trustee and agent for each Group Company)
that he shall not, during the Employment and:



 
22.1.1
for 24 months after Termination, solicit or endeavour to entice away from the
Company or any Group Company the business or custom of a Customer with a view to
providing goods or services to that Customer in competition with the Business;
or



 
22.1.2
for 24 months after Termination in the course of any business concern which is
in competition with the Business either within the UK or abroad , offer to
employ or engage or otherwise endeavour to entice away from any Group Company
any employee of such Group Company; or



 
22.1.3
for 12 months after Termination, be involved in any Capacity with any business
concern either within the UK or abroad which is (or intends to be) in
competition with the Business; or



 
22.1.4
for 24 months after Termination, be involved with the provision of goods or
services to (or otherwise have any business dealings with) any Customer in the
course of any business concern either within the UK or abroad which is in
competition with the Business; or



 
22.1.5
for 24 months after Termination, interfere, or seek to interfere, with the
continuance of supplies or services to the Business from the Fideltronik Group,
KeyTronickEMS or any supplier who has been supplying goods or services to the
Business at any time during the 12 months immediately preceding Termination if
such interference causes or would cause that supplier to cease supplying, or
reduce its supply of these goods or services; or


 
 

--------------------------------------------------------------------------------

 


 
22.1.6
at any time after Termination, represent himself as connected with any Group
Company in any Capacity; or



 
22.1.7
at any time after Termination, make any statement or take any action that
criticizes or disparages any Group Company, including without limitation any of
its directors, employees, products, services, or business practices.  This
non-disparagement obligation shall not affect the Director’s obligation to
testify truthfully in any legal proceeding.



22.2
None of the restrictions in this clause 22 shall prevent the Director from:



 
22.2.1
holding an investment by way of shares or other securities of not more than 5%
of the total issued share capital of any company that is listed or dealt in on a
recognised stock exchange; or  being engaged or concerned in any business
concern, provided that the Director's involvement, duties or work shall relate
solely to services or activities of a kind with which the Director was not
concerned to a material extent in the 12 months prior to Termination.



22.3
The restrictions imposed on the Director by this clause 22 apply to him acting:



 
22.3.1
directly or indirectly; and



 
22.3.2
on his own behalf or on behalf of, or in conjunction with, any firm, company or
person.



22.4
The periods for which the restrictions in this clause 22 apply shall be reduced
by any period that the Director spends on Garden Leave immediately prior to
Termination.



22.5
If the Director receives an offer to be involved in a business concern in any
Capacity during the Employment, or prior to the expiry of the last of the
covenants in this clause 22, the Director shall give the person making the offer
a copy of this clause 22 and shall tell the Company the identity of that person
as soon as possible after receiving the offer if such offer is of interest to
him.



22.6
The Company and the Director entered into the restrictions in this clause 22
having been separately legally advised.



22.7
Each of the restrictions in this clause 22 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.



22.8
The Director will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which he agrees to be bound by
restrictions corresponding to those restrictions in this clause 22 (or such of
those restrictions as may be appropriate) in relation to that Group Company.


 
 

--------------------------------------------------------------------------------

 


23.
Confidentiality



Without prejudice to the Director’s common law obligations to keep secret all
information provided to the Director or gained in confidence, the Director
undertakes to keep confidential and not to disclose to any third party or to use
himself, other than in the proper performance of his duties under this Agreement
or with the prior written consent of the Board, any Confidential Information,


23.1
The Director undertakes to disclose the Confidential Information only to those
to whom and to the extent to which such disclosure is necessary for the purposes
contemplated under this Agreement.



23.2
The obligations contained in this clause 23 shall survive the expiry or
termination of this Agreement for any reason but shall not apply to any
Confidential Information which:



 
23.2.1
is publicly known at the time of disclosure to the Director;



 
23.2.2
after disclosure becomes publicly known otherwise than through a breach of this
Agreement by the Director;



 
23.2.3
can be proved by the Director to have been received other than by being
communicated by any Group Company or Business Partner, including being known by
the Director prior to disclosure, or having been obtained from a third party
without any restriction on disclosure on such third party of which the Director
is or should reasonably be aware, having made due enquiry;  or



 
23.2.4
is required by law, regulation or order of a competent authority (including any
regulatory or governmental body or securities exchange) to be disclosed by the
Director, provided that, where practicable, the Company is given reasonable
advance notice of the intended disclosure and the Director reasonably cooperates
with any Group Company in seeking confidential treatment thereof.



24.
Resignation



24.1
Except with the prior approval of the Board, or as provided in the articles of
association of the Company or any other relevant Group Company of which he is a
director, the Director shall not resign as a director of any Group Company.



24.2
On termination of his Employment for whatever reason at the written request of
the Board the Director will resign as a director of the Company and any other
Group Company of which he is a director (without claim for compensation) and if
he fails to do so within seven days of termination of his Employment the Company
is irrevocably authorised to appoint any person in the Director’s name and on
his behalf to execute any documents and to do all necessary acts to effect the
Director’s resignation from any relevant office.  After termination of his
Employment (howsoever arising), the Director will not without the prior written
consent of the Company at any time represent himself still to be connected with
the Company or any Group Company.



 
25.
Disciplinary and Grievance Procedures


 
 

--------------------------------------------------------------------------------

 


The Employment is subject to the Company's disciplinary and grievance procedures
and policies from time to time in force.  These do not form part of the
Director’s contract of employment.


26.
Data Protection



26.1
The Director shall be obliged to comply with any policy introduced by any Group
Company to comply with data protection legislation.  The Director consents to
the obtaining, processing and disclosure by any Group Company of personal data
(as defined in the Data Protection Act 1998) relating to him as necessary for
the performance of this Agreement, his Employment and the conduct of the
Company’s business or any proposed sale of the Company.



26.2
The Director acknowledges and accepts that any Group Company has a legitimate
right to monitor all communications including telephone calls, correspondence,
faxes, e-mails and internet access and agrees that any Group Company has the
right to access all of such communications and consents to any Group Company
taking whatever actions it considers appropriate to ensure that any Group
Company equipment is used only for legitimate business purposes.



27.
Notices



27.1
Any notice given under this Agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by pre-paid recorded delivery or registered post to the relevant
party at (in the case of the Company) its registered office for the time being
and (in the case of the Director) his last known address by sending it by fax to
the fax number notified by the relevant party to the other party or by email to
the email address notified by the relevant party to the other party. Any such
notice shall be deemed to have been received:



 
27.1.1
if delivered personally, at the time of delivery;



 
27.1.2
in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting; and



 
27.1.3
in the case of fax, at the time of transmission.



27.2
In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post or that the notice was
transmitted by fax to the fax number of the relevant party.



28.
Collective Agreement



There is no collective agreement which directly affects the employment of the
Director.


29.
Intellectual Property Rights



29.1
The Director acknowledges that all Intellectual Property Rights arising or
registered during the course of the Director's Appointments or Employment (the
Company IPR) and all materials embodying them shall automatically belong to the
Company or relevant Group Company to the fullest extent permitted by law.  To
the extent that they do not vest automatically, the Director holds them on trust
for the Company and the Director shall:


 
 

--------------------------------------------------------------------------------

 


 
29.1.1
promptly disclose to the Board full details (including, where relevant, drawings
and models) of any work (including but not limited to software, code, designs
and reports) which relates directly or indirectly to the business of any Group
Company from which any Intellectual Property Rights may arise, made either alone
or with any other person, whether or not arising from the Director’s normal
duties or during the Director’s normal working hours;



 
29.1.2
at the request and expense of the Board (notwithstanding any termination or
cessation of the Employment by the Company), do all things necessary or
desirable to enable the Company, any other relevant Group Company or its nominee
to obtain for itself the full benefit and to secure any appropriate form of
protection for the Company IPR throughout the world; and



 
29.1.3
not challenge the Company’s or any other Group Company’s ownership of or in any
way seek to invalidate the Company IPR.



29.2
Decisions as to the exploitation of any Company IPR shall be at the absolute
discretion of the Board.



29.3
The Director assigns to the Company, by way of future assignment, all
Intellectual Property Rights for the full term throughout the world in respect
of all Intellectual Property Rights originated, conceived, written or made by
the Director (except those originated, conceived, written or made by the
Director wholly outside his normal working hours and which are wholly
unconnected to his employment).



29.4
The Director irrevocably and unconditionally waives in favour of the Company or
any other relevant Group Company any present and future moral rights conferred
on him by Chapter IV of Part 1 of the Copyright Designs and Patents Act 1988 for
any work from which any Company IPR arises.



29.5
In determining whether an Invention belongs to the Company or any other relevant
Group Company the provisions of s.39 of the Patents Act 1977 shall apply.  If an
Invention does not belong to the Company or any other relevant Group Company:



 
29.5.1
the Company or any other relevant Group Company shall treat all information
disclosed to it by the Director as the confidential property of the Director;
and



 
29.5.2
the Director shall provide the Company or other relevant Group Company with a
period of 30 days from the date of the disclosure of the Invention under clause
29.1 to offer to acquire rights in or take an assignment of the Invention and
the Director shall not disclose details of the Invention or provide it to any
third party during such period.



29.6
The Director irrevocably appoints the Company to be his attorney in his name and
on his behalf to execute the documents, to use the Director’s name and to do all
things which may be necessary or desirable for the Company or any other relevant
Group Company to obtain for itself or its nominee the full benefit of this
clause 29 and a certificate signed in writing by any director or the secretary
of the Company that any instrument or act falls within the authority conferred
under this clause 29.6 shall be conclusive evidence that such is the case so far
as any third party is concerned.


 
 

--------------------------------------------------------------------------------

 


29.7
For the avoidance of doubt, nothing in this clause 29 shall be deemed to
override the provisions of the Patents Act 1977.



30.
Entire Agreement and Previous Contracts



30.1
Each party on behalf of itself (and in the case of the Company, as agent for any
other Group Company) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each of the other Group Companies)
that:



 
30.1.1
this Agreement, the Non Competition/Non Solicitation Agreement of even date
herewith between TOS and the Director (as amended from time to time)  any other
agreement entered into pursuant to clause 22.8, and any award agreement under
the TOS 1996 Equity Incentive Plan constitutes the entire agreement and
understanding between the Director and any Group Company and supersedes any
previous agreement between them relating to the Director’s Employment (which
shall be deemed to have been terminated by mutual consent);



 
30.1.2
in entering into this Agreement neither party nor any other Group Company has
relied on any Pre-Contractual Statement; and



 
30.1.3
the only remedy available to each party for breach of this Agreement shall be
for breach of contract under the terms of this Agreement and no party shall have
any right of action against any other party in respect of any Pre-Contractual
Statement.



Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.


31.
Variation



No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.


32.
Counterparts



This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.


33.
Third Party Rights



The Contracts (Rights of Third Parties) Act 1999 shall only apply to this
Agreement in relation to any Group Company and no person other than the Director
and any Group Company shall have any rights under it. The terms of this
Agreement may be varied, amended or modified or this Agreement may be suspended,
cancelled or terminated by agreement in writing between the parties or this
Agreement may be rescinded (in each case), without the consent of any third
party.
 
 
 

--------------------------------------------------------------------------------

 


34.
Governing Law



34.1
This Agreement shall be governed by and construed in accordance with the law of
England and Wales.



34.2
Each party irrevocably agrees (except to the extent provided otherwise in any
agreement entered into pursuant to clause 22.8) to submit to the exclusive
jurisdiction of the courts of England and Wales over any claim or matter arising
under or in connection with this Agreement.


 
 

--------------------------------------------------------------------------------

 


Executed in the manner set out below on the date hereof.


Executed as a deed by
     
 Sevcon Limited
   
/s/ Matthew Boyle
acting by two directors or
………………………………………….
 
(signature of director)
 
 
/s/ Paul N. Farquhar
a director and its secretary
………………………………………….
 
(signature of director/secretary)





Signed as a deed by
   
/s/ Matthew Boyle
Matthew Boyle
………………………………………….
 
(signature)
in the presence of
 
 
/s/ Richard Clennell
 
………………………………………….
 
Signature of witness
 
 
Richard Clennell
 
………………………………………….
 
Name of witness
 
 
20 Hollydene, Kibblesworth, Gateshead, Tyne & Wear, NE11 0NR, U.K.
 
………………………………………….
 
Address
 
 
Vice-President, Quality Sevcon Limited
 
………………………………………….
 
Occupation
 

 
 

--------------------------------------------------------------------------------